March 29, 2012




                                   JUDGMENT

                      The Fourteenth Court of Appeals

                     THE KNIGHT CORPORATION, Appellant

NO. 14-11-00770-CV                      V.

                         SUSANA NERY KNIGHT, Appellee
                             ____________________

      Today the Court heard its own motion to dismiss the appeal from the judgment
signed by the court below on August 12, 2011. Having considered the motion and found
it meritorious, we order the appeal DISMISSED.
      We further order that all costs incurred by reason of this appeal be paid by THE
KNIGHT CORPORATION.
      We further order this decision certified below for observance.